DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al (US 4,857,196) in view of Fujimura et al (US 2012/0125850), with further evidence from Bandel et al (US 4,933,084).
Considering applicant’s disclosure at pages 28 and 29, it is assumed that the process being claimed in claim 18 is to make cellulose hollow fiber membranes using the “cuprammonium process” (which is well-known in the art), in which the membrane is formed from a solution of cuprammonium cellulose. 
Manabe is the closest reference, which teaches making hollow fiber membranes, for the express purpose of capturing viruses, using the cuprammonium process. Manabe, starting at col. 6, line 57, teaches the process. The spinning solution is strictly maintained between 10-400C, preferably near ambient temperature (ambient temperate in many parts of the United States during the day is 85-95F (30-35C)), and must be free 
Manabe does not teach adding the ppm levels of silica in these cited portions. However, Manabe in col. 6, lines 24-9, teaches that the membrane may contain silica or activated carbon or other additives as desired. Fujimura teaches in [0100] and [0105] that the solution viscosity is critical to the membrane formation (spinning), which can be controlled by adding silica (better than increasing the concentration or the molecular weight of the polymer), and a good viscosity is required to retain the shape of the hollow fiber during formation, while maintain constant extrusion. Therefore it would have been obvious to add silica in the solution of Manabe to have the advantages of the Fujimura teaching. The actual concentration of silica required can be optimized based on the teaching of Fujimura.

Regarding the stretching of the membrane of 1-8%, Bandel teaches that stretching cellulose hollow fibers is well-known for improving tensile strength (col. 1 line 36), and stretching is also done for obtaining the desired dimensions (working examples). Therefore it would have been obvious to one of ordinary skill in the art to stretch the hollow fibers for such reasons. Determining the amount of stretch would have been within the skill level of one of ordinary skill and also optimizable.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Arguments are not persuasive as repeatedly shown the rejections.

Allowable Subject Matter
Claims 18 and 27 can be made allowable if the step – solution is subjected to filtration and degassing treatment -- in [0068] of the specification is added.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777